EXHIBIT NEWS RELEASE PGT Reports 2009 Fourth Quarter Results VENICE, FL, February 11, 2009 - PGT, Inc. (NASDAQ:PGTI), the leading U.S. manufacturer and supplier of residential impact-resistant windows and doors, announces financial results for the fourth quarter ended January 2, 2010.In our fourth quarter: § Net sales were$36.0 million,a decrease of $5.6 million, or 13.5%, compared to the third quarter of 2009.Sales decreased when compared to the prior year fourth quarter by $13.3 million, or 27.0%. § Gross margin of 25.0% decreased compared to both the 2009 third quarter gross margin of 26.1% and the fourth quarter of 2008 gross margin of 29.5%.Gross margin adjusted for restructuring costs in the 2009 fourth quarter was 28.2% compared to 2009 third quarter adjusted gross margin of 27.4%. § Net income was $301 thousand driven by a tax benefit of $5.4 million recorded during the quarter.Adjusted net income was $2.5 million compared to an adjusted net loss of $2.5 million inthe third quarter of 2009, and an adjusted net loss of$2.3 millionin the fourth quarter of 2008. § Adjusted netincome per diluted share was$0.07,compared to an adjusted net loss per diluted share of $0.07 in the third quarter of 2009, and an adjusted net loss per diluted share of $0.06 in the fourth quarter of 2008. § Adjusted EBITDA was $2.9 million, compared to adjusted EBITDA of $3.2 million in the third quarter of 2009 and adjusted EBITDA of $3.0 million in the fourth quarter of 2008. § Additional cost reduction actions were taken that are expected to produce annualized savings of $3.4million. “Housing starts in Florida declined 28% compared to the fourth quarter of 2008, driven mainly by a 75% decline in multi-family starts” said Rod Hershberger, PGT’s President and Chief Executive Officer.“Our operating performance continued to be negatively impacted by these industry conditions as our sales decreased 27%.Single family housing starts were up 3% compared to the fourth quarter of 2008 and down 34% compared to the third quarter of 2009.There have been positive signs for the housing industry in Floridasuch as the reported increase in home sales and reduced inventory levels; however, sustained growth is expected to be slow and uncertain for the near future. We continue to move forward with new product offerings and line expansions as we pursue growth opportunities both inside and outside of Florida, including our new 770 aluminum impact sliding glass door and our new PremierVue vinyl impact line.Both of these were well received and continue to gain traction. With the success of our recent new products, and the strategic focus we continue to have on our customers, we remain quite optimistic about our long-term growth opportunities.” Commenting further on the fourth quarter of 2009, Jeff Jackson, PGT’s Executive Vice President and Chief Financial Officer, stated,“Our sales continued to be negatively impacted by the most difficult market conditions we have ever encountered, declining $13.3 million, or 27.0%, from the fourth quarter of 2008.Sales decreased $5.6 million, or 13.5%, from the third quartermainly driven by repair and remodeling’s seasonal decrease.Despite the decline in sales, we generated positive cash flow driven by our 2009 cost savings, efficiency initiatives, and working capital improvements from which we expect to benefit well into the future.In December, we repaid the $12 million of our revolving credit facility that was drawn down in October, and utilizing internally generated cash, prepaid $2 million of our outstanding term loan.” Mr.
